Exhibit 99.2 INDEX TO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2016 2 Pro Forma Condensed Consolidated Statement of Income for the Nine Months Ended September 30, 2016 3 Pro Forma Consolidated Statement of Income for the Year Ended December 31, 2015 4 Notes to Pro Forma Consolidated Financial Statements 5 RESOLUTE ENERGY CORPORATION Pro Forma Condensed Consolidated Balance Sheet (UNAUDITED) (in thousands, except share and per share amounts) September 30, 2016 Resolute Pro Forma Adjustments (a) Resolute Pro Forma Assets Current assets: Cash and cash equivalents $ $ — $ Accounts receivable — Commodity derivative instruments — Prepaid expenses and other current assets — Total current assets — Property and equipment, at cost: Oil and gas properties, full cost method of accounting Unproved Proved Other property and equipment — Accumulated depletion, depreciation and amortization ) — ) Net property and equipment Other assets: Restricted cash — Commodity derivative instruments — Other assets — Total assets $ $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ — $ Accrued expenses — Accrued interest payable — Accrued cash-settled incentive awards — Asset retirement obligations — Commodity derivative instruments — Total current liabilities — Long term liabilities: Revolving credit facility — Secured term loan facility — Senior notes — Asset retirement obligations Commodity derivative instruments — Other long term liabilities — Total liabilities Commitments and contingencies Stockholders’ deficit: Convertible preferred stock, $0.0001 par value — — — Common stock, $0.0001 par value 2 — 2 Additional paid-in capital Accumulated deficit ) — ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ $ See notes to Pro Forma Condensed Consolidated Financial Statements RESOLUTE ENERGY CORPORATION Pro Forma Condensed Consolidated Statement of Income (UNAUDITED) (in thousands, except per share data) Nine Months Ended September 30, 2016 Resolute Firewheel Properties (b) Pro Forma Adjustments Pro Forma Resolute Revenue: Oil $ $ $ — $ Gas — Natural gas liquids — Total revenue — Operating expenses: Lease operating (c) Production and ad valorem taxes — Depletion, depreciation, amortization, and asset retirement obligation accretion — (d) Impairment of proved oil and gas properties — — General and administrative — — Cash-settled incentive awards — — Total operating expenses Loss from operations ) ) ) Other income (expense): Interest expense, net ) — ) (e) ) Commodity derivative instruments gain (loss) ) — — ) Other income (expense) — — Total other expense ) — ) ) Loss before income taxes ) ) ) Income tax benefit (expense) — — — (f) — Net loss attributable to Resolute ) $ $ ) $ ) Convertible preferred stock dividend — — ) (g) ) Net loss available to common stockholders $ ) $ $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Pro Forma Condensed Consolidated Financial Statements RESOLUTE ENERGY CORPORATION Pro Forma Consolidated Statement of Income (UNAUDITED) (in thousands, except per share data) Year Ended December 31, 2015 Resolute Firewheel Properties (b) Pro Forma Adjustments Pro Forma Resolute Revenue: Oil $ $ $ — $ Gas — Natural gas liquids — Total revenue — Operating expenses: Lease operating (c) Production and ad valorem taxes — Depletion, depreciation, amortization, and asset retirement obligation accretion — (d) Impairment of proved oil and gas properties — — General and administrative — — Cash-settled incentive awards — — Total operating expenses Loss from operations ) ) ) Other income (expense): Interest expense, net ) — ) (e) ) Commodity derivative instruments gain (loss) — — Other income (expense) ) — — ) Total other expense — ) Loss before income taxes ) ) ) Income tax benefit (expense) — — (f) Net loss attributable to Resolute $ ) $ $ ) $ ) Convertible preferred stock dividend — — ) (g) ) Net loss available to common stockholders $ ) $ $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Pro Forma Consolidated Financial Statements RESOLUTE ENERGY CORPORATION Notes to Pro Forma Condensed Consolidated Financial Statements for the Nine Months Ended September 30, 2016 and Year Ended December 31, 2015 (UNAUDITED) Note 1 – BASIS OF PRESENTATION The accompanying statements present Resolute Energy Corporation’s (“Resolute,” the “Company,” “we,” and “our”) unaudited pro forma condensed balance sheet as of September 30, 2016 and pro forma condensed consolidated statement of income for the nine months ended September 30, 2016 and the year ended December 31, 2015. These unaudited statements have been developed by applying pro forma adjustments to our historical financial statements. The unaudited pro forma statement of income data for the periods presented gives effect to our acquisition of the Firewheel Properties as if it had been completed on January 1, 2015. The unaudited pro forma balance sheet gives effect to the Delaware Basin Acquisition as if it had occurred on September 30, 2016. The pro forma adjustments related to the purchase price allocation of the Delaware Basin Acquisition are preliminary and are subject to revision as additional information becomes available. Revisions to the preliminary purchase price allocation may have a significant impact on the pro forma amounts of total assets, total liabilities and stockholders’ equity and depreciation, depletion and amortization expense. The pro forma adjustments related to the Delaware Basin Acquisition reflect the fair values allocated to our assets as of the assumed acquisition date and do not necessarily reflect the fair values that would have been recorded if the acquisition had occurred on January 1, 2015 and 2016, or September 30, 2016. The unaudited pro forma financial statements should be read together with the historical financial statements of Resolute and the related notes included in the Company’s 2015 Annual Report, the Company’s September 2016 Quarterly Report and the historical statement of revenue and direct operating expenses for the Firewheel Properties filed as Exhibit 99.1 in this Current Report on Form 8-K.
